Citation Nr: 1449501	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-06 516	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 19, 1985 to February 21, 1989.  His DD Form 214 (Certificate of Release or Discharge from Active Duty) reflects that he also had 3 years and 18 days of active service prior to April 19, 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO in St. Louis, Missouri, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable) rating for bilateral hearing loss, effective March 25, 2007.  In March 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In September 2010, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In November 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a November 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In January 2012, the Board wrote the Veteran to inform him that the Veterans Law Judge who conducted the hearing in September 2010 was no longer employed by the Board.  The Veteran was offered the opportunity to testify during another Board hearing.  He responded in February 2012, indicating that he would like to have a Board hearing at the RO.  In March 2012, the Board remanded the claim on appeal to the RO in order to schedule the requested hearing.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

During the June 2012 hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claim.  Thereafter, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.

In October 2012, May 2013, October 2013, and March 2014 the Board remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC on each occasion continued to deny the claim (as reflected in February 2013, August 2013, January 2014, and September 2014 SSOCs) and returned this matter to the Board for further appellate consideration.

The Board notes that this appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems.

As a final preliminary matter, the Board notes that, in October 2012, the Board referred a claim for service connection for a single disability manifested by hearing loss, tinnitus, and vertigo, such as Meniere's disease, and a claim for service connection for vertigo as secondary to hearing loss, to the agency of original jurisdiction (AOJ) for appropriate action.  Thus far, it does not appear from the record before the Board that the AOJ has completed action on those claims.  As such, those matters are not properly before the Board.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Since the effective date of the award of service connection, audiometric testing has revealed no worse than Level III hearing in each ear.

3.  While the Veteran has described some functional impairment associated with his bilateral hearing disability, the disability has not been shown to be so exceptional or unusual as to render the criteria for rating the disability inadequate, and to warrant a higher, extra-schedular rating; nor has a claim for a TDIU due to the Veteran's bilateral hearing loss reasonably been raised.



CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2007 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The AOJ also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2008 RO rating decision reflects the initial adjudication of the Veteran's claim after issuance of the April 2007 letter.  Hence, the April 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of multiple VA audiological evaluations, as well as service, VA, and private medical treatment records.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's Board hearings, as well as various written statements provided by the Veteran, and by his representative, on his behalf.

As regards to the September 2010 and June 2012 Board hearings, the Veteran was provided an opportunity to set forth his contentions before two Veterans Law Judges.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the September 2010 and June 2012 hearings, the presiding Veterans Law Judges identified the issue on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's condition, and whether further evidentiary development was required.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the In addition, as noted, subsequent to the June 2012 hearing, the Board directed further development of the claim in four remands.

As to those remands, the Board finds that the AOJ has substantially complied with their directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Graphic displays of audiometric data have been interpreted, where required; all necessary clarifications have been obtained; outstanding VA treatment records have been procured; and the Veteran has undergone further audiological testing for purposes of assessing the severity of his disability.  No additional AOJ action to further develop the record on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.

Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.

The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson, supra.

In this case, the Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, effective March 25, 2007.  The Veteran contends, in essence, that the currently assigned evaluation does not reflect the severity of his disability.

Considering the pertinent evidence in light of the above, the Board finds that the Veteran's claim for an initial, compensable rating for bilateral hearing loss must be denied.

The record on appeal contains the results of no fewer than 10 VA and private audiometric examinations performed since March 2007; the associated reports are dated in November 2007 (VA), March 2008 (private), September 2008 (VA), August 2010 (private), December 2010 (VA), June 2012 (VA), November 2012 (VA), November 2013 (private), April 2014 (VA), and September 2014 (VA).  Of those, seven contain (or appear to possibly contain) the necessary puretone threshold and speech discrimination data necessary for a proper evaluation of the Veteran's disability.

(The results of testing in September 2008, November 2013, and April 2014 are inadequate for rating purposes, inasmuch as audiometric testing in September 2008 did not include puretone thresholds at 3000 Hertz; the Maryland CNC test clearly was not used to obtain the speech discrimination scores in November 2013; and the examiner who conducted the April 2014 examination opined that the testing done at that time was invalid.)

On VA examination in November 2007, testing yielded the following results (using the Maryland CNC word list):


HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
15
20
70
55
76
LEFT
20
20
55
55
78

The average of these thresholds is 40 decibels in the right ear and 37.5 decibels in the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level III acuity, bilaterally; which, in turn, warrants a zero (0) percent rating under Table VII.

Private testing in March 2008 yielded the following:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
40
50
60
65
84
LEFT
35
40
55
60
84

The average of these thresholds is 53.75 decibels in the right ear and 47.5 decibels in the left ear.  Even assuming, for purposes of argument, that the Maryland CNC word list was used, under 38 C.F.R. § 4.85 and Table VI, these results correspond to level II acuity, bilaterally; which, in turn, warrants a zero (0) percent rating under Table VII.

Private testing in August 2010 yielded the following:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
25
25
65
60
96
LEFT
25
35
55
55
88

The average of these thresholds is 43.75 decibels in the right ear and 42.5 decibels in the left ear.  Even assuming, for purposes of argument, that the Maryland CNC word list was used, under 38 C.F.R. § 4.85 and Table VI, these results correspond to level I acuity for the right ear and level II acuity for the left ear; which, in turn, warrants a zero (0) percent rating under Table VII.

On VA examination in December 2010, testing yielded the following results (using the Maryland CNC word list):

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
25
35
55
60
88
LEFT
30
45
55
60
86

The average of these thresholds is 43.75 decibels in the right ear and 47.5 decibels in the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level II acuity, bilaterally; which, in turn, warrants a zero (0) percent rating under Table VII.

VA clinical testing in June 2012 yielded the following results:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
30
35
55
60
88
LEFT
30
40
60
60
88

The average of these thresholds is 45 decibels in the right ear and 47.5 decibels in the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level II acuity, bilaterally; which, in turn, warrants a zero (0) percent rating under Table VII.

On VA examination in November 2012, testing yielded the following results (using the Maryland CNC word list):

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
25
30
60
60
88
LEFT
25
30
60
55
88

The average of these thresholds is 43.75 decibels in the right ear and 42.5 decibels in the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level II acuity, bilaterally; which, in turn, warrants a zero (0) percent rating under Table VII.

On VA examination in September 2014, testing yielded the following results (using the Maryland CNC word list):

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
20
30
55
55
94
LEFT
20
30
55
55
96

The average of these thresholds is 40 decibels in each ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level I acuity, bilaterally; which, in turn, warrants a zero (0) percent rating under Table VII.

Thus, even assuming, arguendo, that the Maryland CNC word list was used on private testing done in March 2008 and August 2010, applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level III hearing for each ear, based on application of the reported findings to Table VI.  As noted, application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.  The Board further observes that none of the Veteran's puretone thresholds reflect an exceptional pattern of hearing impairment, as defined by regulation.  See 38 C.F.R. § 4.86.

In sum, the Veteran is not entitled to a higher (compensable) schedular rating for bilateral hearing loss at any point pertinent to this appeal.  The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his hearing loss should be rated higher.  However, it must be emphasized that schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) . See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). See also Thun, supra.

The Board notes that the reports of record identify the functional effects of the Veteran's hearing loss as difficulty understanding conversational speech, to include over the television and telephone-especially in the presence of background noise-and a tendency to speak loudly, which he says irritates his family.  The Veteran has also indicated that his hearing loss has resulted in problems at work.  Given the mechanical nature of deriving ratings for hearing loss, these findings/assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's bilateral hearing loss disability.

However, the Board finds that such findings/assertions, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  There is no evidence persuasively establishing, for example, that the Veteran's hearing loss has negatively impacted or compromised the Veteran's employment in any way.  While, in July 2008 and November 2008, the Veteran suggested that he was under suspension at work due to his inability to hear, it appears from his own statements that his problems at work were not proximately caused by his hearing loss, but rather by behavioral issues he has with controlling his anger when frustrated.  There is also no evidence of repeated treatment or hospitalization for hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's hearing loss to suggest that the applicable rating criteria are otherwise inadequate to rate his service-connected hearing loss.  

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's bilateral hearing loss is appropriately rated as a single disability affecting both ears.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are  not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no suggestion that the Veteran has been actually or effectively rendered unable to obtain or maintain gainful employment due to his service-connected hearing loss.  In fact, a December 2010 VA examiner specifically opined that the Veteran's degree of hearing loss would not preclude him from becoming gainfully employed.  As such, consideration of a TDIU in connection with the claim on appeal is not warranted.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, and that the claim for an initial, compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial, compensable rating for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


